DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (EP 0540366, hereinafter ‘Sweeney’) in view of Nishida et al. (JP 2005319529, hereinafter ‘Nishida’).
Regarding claims 1, 2 and 5, Sweeney discloses a cutting tool having a rake face, a flank face and a cutting edge formed by a ridgeline between the rake face and the flank face. The cutting tool comprises a base material 14 having a first face 12 on a side of the rake face and a second face 18 on a side of the flank face. A diamond layer 10 covers the first face and the second face. Sweeney discloses the first face being flat, not having the claimed first and second top faces, however, Sweeney also explicitly discloses that the first face may have other shapes (Page 3, Lines 39-40).
Nishida discloses a similar coated cutting tool (abstract describes the tool being a diamond coated member). The base material has a first face (generally 2a as seen in Fig. 4) and a second face 2b. The first face includes a first top face 82c continuous to 
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a chamfer to the top face of the cutting tool of Sweeney, as taught by Nishida, of between 0 degrees and -20 degrees, to improve the chipping resistance of the cutting edge and reduce the cutting load on the cutting edge (abstract of Nishida).
Sweeney explicitly discloses that when the first face comprises a shape other than flat (i.e. including the chamfer as discussed above), the coating layer follows the substrate (Page 3, Lines 39-40). Therefore, this modified tool would include a rake face having a first rake face portion and second rake face portion following the same layout of the substrate, such that a first rake face portion is continuous to the flank face and follows the first top face of the substrate and a second rake face portion is continuous to the first rake face portion and follows the second top face of the substrate. Just as the first and second top faces of the substrate, the first rake face portion is sandwiched between the second rake face portion and the flank face, and an angle formed between the first rake face portion and the second rake face portion is a negative angle in a cross-section perpendicular to the cutting edge by an angle of -20° or more and less than 0°.
Regarding claim 3, Sweeney discloses the cutting edge 20 of the cutting tool having a radius, particularly a small radius to provide a sharp cutting edge (Page 3, Lines 32-37). However Sweeney does not disclose a particular radius of the curvature.
Nishida discloses a similar radius R2 in the cutting edge, said curvature radius being in the range of 0mm to 0.050 mm (abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the radius of the cutting edge of Sweeney to be between 0.01 µm and 10 µm, as taught by Nishida, to provide a sharp cutting edge suitable for machining of workpieces.
Regarding claim 6, Sweeney discloses the cutting edge 20 of the cutting tool having a radius, particularly a small radius to provide a sharp cutting edge (Page 3, Lines 32-37) and the diamond coating having a thickness of 20-30 microns (Page 3, Lines 53-54). However Sweeney does not disclose a particular radius of the curvature.
Nishida discloses a similar radius R2 in the cutting edge, said curvature radius being in the range of 0mm to 0.050 mm (abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the radius of the cutting edge of Sweeney to be a value between 0 mm and 0.003 mm (a value of 30 microns times 0.1), as taught by Nishida, to provide a sharp cutting edge suitable for machining of workpieces.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant argues that the references individually do not disclose the claimed shape and that a combination of the references would not yield the claimed .
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Sweeney discloses the concept of a standard coated insert, wherein the insert is provided with a base material designed to produce an effective cutting geometry when used to machine a workpiece. The coating is explicitly disclosed as following the geometry of the base material in a complementary manner if the top surface of the insert is not flat (Page 3, Lines 30-32 and Lines 39-40).
Nishida discloses cutting insert geometry that consists of inserts having two-part top/rake surfaces (see Figs. 3 and 4) to strengthen the cutting edge of the insert and provide a better surface finish to the workpiece (Abstract). Nishida also discloses that the insert geometry is suitable for use with uncoated and coated inserts (Abstract).
Applicant asserts that combining the teachings of these two references would result in an insert with a basic shape as in the specific illustrated embodiment of Sweeney, although Sweeney discloses the insert top face being more than capable of having other shaped faces, and that the two-part rake/top face geometry of Nishida would then be honed into the coated insert.
In the instant case, Nishida is relied upon to teach the known shape of a cutting insert, to provide the known and disclosed benefits of chipping resistance and improved 
Accordingly, providing an insert base material shape having the shape taught by Nishida, immaterial of how the cutting edge geometry is formed in the insert, then coated with a diamond layer explicitly disclosed as following the base material’s geometry as taught by Sweeney would have been obvious to one having ordinary skill in the art at the time of filing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa (USPG 20180161886) discloses in Fig. 2, a known insert shape having a base material shape with first and second top/rake faces and a coating lying on top of the base material following this shape.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722